Name: 89/112/EEC: Commission Decision of 7 February 1989 revoking Decision 89/13/EEC concerning the maintenance of the status of certain regions of the territory of the Republic of France as regards classical swine fever (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-02-11

 Avis juridique important|31989D011289/112/EEC: Commission Decision of 7 February 1989 revoking Decision 89/13/EEC concerning the maintenance of the status of certain regions of the territory of the Republic of France as regards classical swine fever (only the French text is authentic) Official Journal L 039 , 11/02/1989 P. 0037 - 0037*****COMMISSION DECISION of 7 February 1989 revoking Decision 89/13/EEC concerning the maintenance of the status of certain regions of the territory of the Republic of France as regards classical swine fever (Only the French text is authentic) (89/112/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 8 (3) thereof, Whereas by Decision 88/567/EEC (3) the Commission has approved the plan for the accelerated eradication of classical swine fever presented by the French Republic, and that this plan is prepared for completing the eradication of classical swine fever; Whereas, following a favourable development in the disease situation, the Commission adopted Decision 87/361/EEC (4), as last amended by Decision 88/631/EEC (5), recognizing certain parts of the territory of the French Republic as officially swine fever free; Whereas outbreaks of classical swine fever have reappeared during the months of November and December 1988 in parts of the territory of the Republic of France recognized as officially swine fever free regions within the context of eradication; Whereas the outbreaks recorded are epizootiologically interrelated and have occurred in six specified administrative regions within a geographically limited area; Whereas the French authorities have taken all measures necessary to control the disease and any movement of pigs and pig meat products from those parts of the territory exposed to risk of contamination; Whereas by Decision 89/13/EEC (6), the Commission maintained the status of certain regions of the territory of France as officially free from classical swine fever until 7 February 1989 pending clarification and adoption of the requisite measures; Whereas in the light of the satisfactory development of the disease situation, it is possible to revoke Decision 89/13/EEC in order to confirm the officially swine fever free status of certain regions of the territory of the Republic of France as defined by Decision 87/361/EEC. Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 89/13/EEC is hereby revoked. Article 2 This Decision is addressed to the Republic of France. Done at Brussels, 7 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 310, 16. 11. 1988, p. 35. (4) OJ No L 194, 15. 7. 1987, p. 31. (5) OJ No L 350, 20. 12. 1988, p. 57. (6) OJ No L 7, 10. 1. 1989, p. 34.